Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the applicant’s filing on December 15, 2021. Claims 1-30 are pending. 

Response to Amendment/ Arguments
In response to applicant's amendments and arguments, claims rejection under 35 U.S.C 103 is hereby withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Syed et al. US2012/0245839 (“Syed”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claims 20, 25, and 26 invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLuca US2011/0191024 in view of Syed et al. US2012/0245839 (“Syed”).

Regarding claim(s) 1, 12, 20, 27. DeLuca discloses a method to improve a navigation solution, the method comprising: 
communicatively coupling a first navigation system to a second navigation system (Fig. 1, mobile device and automobile);
receiving, at the first navigation system, a first signal from the first navigation system (fig. 2, using GPS and the dead reckoning inputs from the automobile data system in navigation);
receiving, at the first navigation system, a second signal from the second navigation system, wherein the second signal comprises at least one of a sensor signal or a global navigation satellite system (GNSS) signal; setting the navigation solution at the first navigation system based on the second signal from the second navigation system and the first signal from the first navigation system.
 (fig. 2, Upon determining that there is inadequate GPS coverage, dead reckoning input data received (213) from an automobile data interface is used either to supplement or in substitution for the GPS-signal based position, for determining (209) an updated position of device 109); and 
DeLuca further silent wherein the first signal and the second signal are from sensors signal or a global navigation satellite system (GNSS) signal that is not a location signal. Setting the navigation solution at the first navigation system based on the second signal from the second navigation system 
Syed teaches another navigation system and method. Additionally, wherein the first signal and the second signal are from sensors signal or a global navigation satellite system (GNSS) signal that is not a location signal (para. 28, e.g. detecting and estimating the attitude of the device and the platform and misalignment between the device and the platform by estimating the misalignment of heading (whether initial or continued misalignment) of the platform, independent of the availability of absolute source of velocity or heading information). Setting the navigation solution at the first navigation system based on the second signal from the second navigation system and the first signal from the first navigation system, wherein setting the navigation solution at the first navigation system comprises integrating the second signal from the second navigation system with the first signal from the first navigation system into a stream of signals comprising the first signal and the second signal and determining the navigation solution using the stream of signals (Fig. 9, e.g. blended navigation solutions or enhanced navigational solution by combined with any navigation solution independent of the type of the state estimation or filtering technique (para. 173) using sensor and the readings related to navigational information of a mobile device and to calculate heading of the platform/vehicle (fig. 1).)
It would have been obvious to one of ordinary skill in the art at the time of invention to modify DeLuca’s system and method by incorporating Syed’s teaching to improve heading estimate in vehicle navigation.

Regarding claim(s) 2, 3, 13, 14, 21, 22, 28, 29. DeLuca discloses wherein the first navigation system comprises a vehicle navigation system and the second navigation system comprises a navigation system of a mobile device (see abstract). 

Regarding claim(s) 4, 5, 16, 23. DeLuca discloses wherein the signal from the second navigation system comprises a sensor signal from a sensor in the second navigation system (para. 21, e.g. accelerometer). 

(Syed: FIG. 3, the roll and pitch from the present embodiment (#14) along with their standard deviations (#15) can be used as measurement updates in a filter (where the prediction for these quantities are based on gyroscopes) such as for example an extended Kalman Filter to improve the navigation solution.) 

Regarding claim(s) 7, 18. DeLuca in view of Syed further teaches determining one of the first navigation system and the second navigation system is in a mounted state (abstract, e.g. in vehicle). 

Regarding claim(s) 8, 9, 19, 25, 26. DeLuca in view of Syed further teaches calibrating a sensor in the first navigation system with the signal from the second navigation system (Syed: para. 15, e.g. Magnetometers are also found within many mobile devices. In some cases, it has been shown that a navigation solution using accelerometers and magnetometers may be possible if the user is careful enough to keep the device in a specific orientation with respect to their body, such as when held carefully in front of the user after calibrating the magnetometer.)

Regarding claim(s) 15. DeLuca in view of Syed further teaches wherein the interface comprises a Bluetooth interface (DeLuca: abstract, Bluetooth).

Regarding claim(s) 17, 24, 30. DeLuca in view of Syed further teaches wherein the signal from the second navigation system comprises the GNSS signal from a GNSS receiver in the second navigation system (DeLuca: Abstract, These inputs are used in the navigation module of the mobile transceiver device to navigate by dead reckoning until an updated position fix based on received GPS signals can be calculated.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.